10 F.3d 13
304 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Niko L. RICHARD, Appellant.
No. 92-3183.
United States Court of Appeals, District of Columbia Circuit.
Nov. 12, 1993.

Before:  MIKVA, Chief Judge, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.  The arguments have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
We affirm the decision of the district court denying the appellant's motion to suppress.  For the reasons stated in the district court's memorandum opinion, the officers had reasonable suspicion to stop appellant for questioning.  Having stopped him, they had reasonable suspicion to search him for weapons for their own protection.   See Terry v. Ohio, 392 U.S. 1 (1968);   United States v. Sokolow, 490 U.S. 1 (1989).  Accordingly, it is


3
ORDERED and ADJUDGED that the district court's judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.